 
Exhibit 10.9B
 
SEVERANCE COMPENSATION
AGREEMENT
 
THIS SEVERANCE COMPENSATION AGREEMENT (the “Agreement”) is made and entered into
as of the 31st day of August, 2001 by and between SOUTHWEST WATER COMPANY, a
Delaware corporation (the “Company”), and Robert W. Monette (“Executive”), with
respect to the following:
 
RECITALS
 
A.  The Company, through its subsidiaries Suburban Water Systems (“Suburban”),
ECO Resources, Inc. (“ECO”) and New Mexico Utilities, Inc. (“NMU”), Master Tek
International, Inc. (“MTI”) and Operations Technologies, Inc. (“OPTECH”), is
engaged in the business of producing and delivering water and providing water
and wastewater services, and providing multi-family billing and sub-metering
services. Executive is employed by Southwest Water Company as the President of
OPTECH.
 
B.  The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including Executive, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company and/or the subsidiary of the Company which
employs Executive.
 
C.  This Agreement sets forth the severance compensation which the Company
agrees it will pay to Executive if Executive’s employment with the Company or,
if applicable, the subsidiary which employs Executive, terminates under one of
the circumstances described herein following a Change in Control, as defined
herein, of the Company or the subsidiary of the Company which employs Executive.
 
AGREEMENT
 
IN CONSIDERATION OF the foregoing recitals and the mutual promises and covenants
contained herein, the Company and Executive agree as follows:
 
1.  Term.    The term of this Agreement shall commence upon the last execution
and delivery of this Agreement by the Company and shall continue until the first
to occur of:
 
(a)  The second anniversary of any Change in Control, as defined in paragraph 2
below, of the Company or the subsidiary which employs Executive. For the
purposes of this provision, the two year period provided for herein, whether
commenced by a Change in Control of the Company or a change in control of a
subsidiary, shall not be extended by a subsequent Change in Control of either
the Company or, if applicable, the Subsidiary which employs Executive.



--------------------------------------------------------------------------------

 
(b)  The Retirement, as defined in paragraph 2 below, of Executive.
 
(c)  The death of Executive.
 
(d)  Termination by the Company (or the subsidiary which employs Executive, if
applicable) of Executive’s employment for Cause, as defined in paragraph 2
below.
 
(e)  Termination by Executive of Executive’s employment with Robert W. Monette,
whether or not for Good Reason, as defined in paragraph 2 below.
 
Provided, however, that upon any termination by Executive for Good Reason, or
any termination of Executive by the Company (or the subsidiary which employs
Executive, if applicable) other than for Cause, the obligations of the Company
pursuant to paragraph 4 below shall survive such termination. Provided further,
that the rights of Executive pursuant to paragraph 7 below shall survive any
termination of this Agreement, including termination by Executive of Executive’s
employment other than for Good Reason and a termination by the Company (or the
subsidiary which employs Executive, if applicable) of Executive’s employment for
Cause.
 
2.  Definitions.    As used in this Agreement, the following terms shall have
the meanings given to them in this paragraph 2:
 
(a)  Cause.    The term “Cause” shall mean, and the Company (or the subsidiary
which employs Executive, if applicable) shall be entitled to terminate the
employment of Executive for (i) fraud, misappropriation or embezzlement of money
or property by Executive, (ii) willful and continued failure of Executive to
substantially perform Executive’s duties with the Company (or the subsidiary
which employs Executive, if applicable) (other than any such failure resulting
from incapacity of Executive due to physical or mental illness), after a demand
for substantial performance is delivered to Executive by the Chief Executive
Officer of the Company or the Compensation Committee of the Board, which demand
specifically identifies the manner in which Executive has not substantially
performed Executive’s duties and (iii) willful engagement by Executive in
misconduct which is materially injurious to the Company (or the subsidiary which
employs Executive, if applicable), monetarily or otherwise. For purposes of this
subparagraph, no act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company (or the subsidiary which employs Executive, if
applicable). Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Company’s Board of
Directors at a meeting of the Board called and held for the purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board Executive was guilty of conduct set forth in this
subparagraph and specifying the particulars thereof in detail.



2



--------------------------------------------------------------------------------

 
(b)  Change in Control.    The term “Change in Control” shall mean, with respect
to the Company or the subsidiary which employs Executive, as applicable, each of
the following:
 
(i)  A change in control of the Company or the subsidiary which employs
Executive, as applicable, of a nature that would be required to be reported in
response to Item 6(e)of Schedule 14A, Regulation 240.14a-101, promulgated under
the Securities Exchange Act of 1934, as amended, as in effect on the date of
this Agreement, or, if Item 6(e) is no longer in effect, any regulation issued
by the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934 which serves similar purposes (i.e., a change in the person or
persons owning, directly or indirectly, sufficient voting stock to elect the
Board of Directors or to take other significant shareholder actions for the
Company or the subsidiary which employs Executive, as applicable). Provided
that, without limitation, a Change of Control shall be deemed to have occurred
if and when:
 
(A)  Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) who is not at the date hereof a beneficial
owner, directly or indirectly, of securities of the Company (or the subsidiary
which employs Executive, if applicable) representing fifty percent (50%) or more
of the combined voting power of the Company’s (or the subsidiary which employs
Executive, if applicable) then outstanding securities becomes such a beneficial
owner, or
 
(B)  During any period of two (2) consecutive years, individuals who were
members of the Board of Directors of the Company at the beginning of such period
cease for any reason (other than death or disability) to constitute at least a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director, was approved by vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period. The provisions of this clause (B) shall apply only at
the Company level and not at the subsidiary level.
 
(ii)  Consummation of (A) any reorganization, consolidation or merger of the
Company (or of the subsidiary which employs Executive, if applicable) in which
the Company (or of the subsidiary which employs Executive, if applicable) is not
the continuing or surviving corporation or pursuant to which shares of the
Company’s (or of the subsidiary which employs Executive, if applicable) Common
Stock would be converted into cash, securities or other property, other than a
merger of the Company (or of the subsidiary which employs Executive, if
applicable) in which the holders of the Company’s (or of the subsidiary which
employs Executive, if applicable) common stock immediately prior to such
transaction, immediately following such transaction, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding,
voting securities or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (or of the subsidiary which employs Executive, if
applicable).
 
For the purpose of applying the foregoing definition, (x) if Executive is an
employee of the Company, then the term Change in Control shall mean, as to
Executive, only a change in control



3



--------------------------------------------------------------------------------

 
of the Company and (y) if Executive is an employee of a subsidiary of the
Company, then the term Change in Control shall mean, as to Executive, either a
change in control of the Company or a change in control of the subsidiary which
employs Executive.
 
(c)  Date of Termination.    The term “Date of Termination” shall mean:
 
i.  If this Agreement is terminated by the death of Executive, the date of death
of Executive; or
 
ii.  If Executive’s employment is terminated by the Company (or the subsidiary
which employs Executive, if applicable) for any reason, the date on which a
Notice of Termination is given; provided that if within thirty (30) days after
any Notice of Termination is given to Executive by the Company (or the
subsidiary which employs Executive, if applicable) Executive notifies the
Company (or the subsidiary which employs Executive, if applicable) that a
dispute exists concerning the termination, the Date of Termination shall be the
date the dispute is finally determined, whether by mutual agreement by the
parties or upon final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).
 
(d)  Good Reason.    The term “Good Reason” shall mean, with respect to any
termination by Executive of Executive’s employment with the Company (or the
subsidiary which employs Executive, if applicable), each of the following which
occurs subsequent to a Change in Control without the express written consent of
Executive:
 
(i)  The assignment to Executive by the Company (or the subsidiary which employs
Executive, if applicable) of duties inconsistent with Executive’s position,
duties, responsibilities and status with the Company (or the subsidiary which
employs Executive, if applicable) immediately prior to a Change in Control of
the Company (or the subsidiary which employs Executive, if applicable), or a
change in Executive’s title or offices as in effect immediately prior to a
Change in Control of the Company (or the subsidiary which employs Executive, if
applicable), or any removal of Executive from or any failure to reelect
Executive to any of such positions, except in connection with the termination of
Executive’s employment for Retirement or Cause or as a result of Executive’s
death or by Executive other than for Good Reason;
 
(ii)  A reduction by the Company (or the subsidiary which employs Executive, if
applicable) in Executive’s base salary as in effect on the date hereof or as the
same may be increased from time to time during the term of this Agreement or the
Company’s (or the subsidiary which employs Executive, if applicable) failure to
increase (within twelve (12) months after Executive’s last increase in base
salary) Executive’s base salary after a Change in Control of the Company (or the
subsidiary which employs Executive, if applicable) in an amount which at least
equals, on a percentage basis, the average percentage increase in base salary
for all officers of the Company (or the subsidiary which employs Executive, if
applicable) effected in the preceding twelve (12) months;
 
(iii)  Any failure by the Company (or the subsidiary which employs Executive, if
applicable) to continue in effect any benefit plan or arrangement in which



4



--------------------------------------------------------------------------------

 
Executive is participating at the time of a Change in Control of the Company (or
the subsidiary which employs Executive, if applicable) (or any other plans
providing Executive with substantially similar benefits) (hereinafter referred
to as “Benefit Plans”), or the taking of any action by the Company (or the
subsidiary which employs Executive, if applicable) which would adversely affect
Executive’s participation in or reduce Executive’s benefits under any such
Benefit Plan, expressed as a percentage of his base salary, by more than ten
(10) percentage points in any fiscal year as compared to the prior fiscal year
or deprive Executive of any material fringe benefit enjoyed by Executive at the
time of a Change in Control of the Company (or the subsidiary which employs
Executive, if applicable);
 
(iv)  Any failure by the Company (or the subsidiary which employs Executive, if
applicable) to continue in effect any bonus or incentive plan or arrangement in
which Executive is participating at the time of a Change in Control of the
Company (or the subsidiary which employs Executive, if applicable) (or any other
plans or arrangements providing him with substantially similar benefits)
(hereinafter referred to as “Incentive Plans”) or the taking of any action by
the Company (or the subsidiary which employs Executive, if applicable) which
would adversely affect Executive’s participation in any such Incentive Plan or
reduce Executive’s benefits under any such Incentive Plan, expressed as a
percentage of his base salary, by more than ten (10) percentage points in any
fiscal year as compared to the immediately preceding fiscal year;
 
(v)  Any failure by the Company (or the subsidiary which employs Executive, if
applicable) to continue in effect any plan or arrangement to receive securities
of the Company in which Executive is participating at the time of a Change in
Control of the Company (or the subsidiary which employs Executive, if
applicable) (or plans or arrangements providing him with substantially similar
benefits) (hereinafter referred to as “Securities Plans”) or the taking of any
action by the Company (or the subsidiary which employs Executive, if applicable)
which would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under any such Securities Plan;
 
(vi)  Any requirement by the Company (or the subsidiary which employs Executive,
if applicable) that Executive be based anywhere other than within fifty (50)
miles of Executive’s office location as of the date of a Change in Control,
except for required travel by Executive on the Company’s (or the subsidiary
which employs Executive, if applicable) business to an extent substantially
consistent with Executive’s business travel obligations at the time of a Change
in Control of the Company (or the subsidiary which employs Executive, if
applicable);
 
(vii)  Any failure by the Company (or the subsidiary which employs Executive, if
applicable) to provide Executive with the number of paid vacation days to which
Executive is entitled at the time of a Change in Control of the Company (or the
subsidiary which employs Executive, if applicable);
 
(viii)  Any material breach by the Company of any provision of this Agreement;



5



--------------------------------------------------------------------------------

 
(ix)  Any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or
 
(x)  Any purported termination by the Company (or the subsidiary which employs
Executive, if applicable) of Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of subparagraph
(e) below, and for purposes of this Agreement, no such purported termination
shall be effective.
 
(e)  Notice of Termination.    Any termination of Executive’s employment by the
Company (or the subsidiary which employs Executive, if applicable) for
Retirement or Cause shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific ground for such termination relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment. For purposes of this
Agreement, no such purported termination by the Company (or the subsidiary which
employs Executive, if applicable) shall be effective without such Notice of
Termination.
 
(f)  Retirement.    The term “Retirement” as used in this Agreement shall mean
termination by the Company (or the subsidiary which employs Executive, if
applicable) or Executive of Executive’s employment based on Executive’s having
reached age sixty-five (65) or such other age as shall have been fixed in any
written agreement between Executive and Executive’s employer entity.
 
(g)  Termination of Employment.    The term “Termination of Employment” shall
mean any termination of Executive’s employment with the Company (or the
subsidiary which employs Executive, if applicable), however effected or caused.
 
(h)  Involuntary Termination of Employment.    The term “Involuntary Termination
of Employment” shall mean (i) any termination by the Company (or the subsidiary
which employs Executive, if applicable) of Executive’s employment with the
Company (or the subsidiary which employs Executive, if applicable) effected
after a Change in Control other than a termination for Retirement, death or
Cause and (ii) any termination of Executive’s employment with the Company (or
the subsidiary which employs Executive, if applicable) by Executive after a
Change in Control for Good Reason.
 
3.  Services by Executive.    In consideration for the Company’s execution and
delivery of this Agreement, Executive agrees that Executive will render services
to the Company (or to any subsidiary thereof or successor thereto, as
applicable) during the period of Executive’s employment to the best of
Executive’s ability and in a prudent and businesslike manner and that Executive
shall devote substantially the same time, efforts and dedication to Executive’s
duties as heretofore devoted.
 
4.  Severance Obligations Upon any Involuntary Termination.    Upon any
Involuntary Termination of Executive’s employment with the Company (or the
subsidiary which employs Executive, if applicable) subsequent to a Change in
Control and during the term of this



6



--------------------------------------------------------------------------------

Agreement, Executive shall be entitled to the benefits provided in this
paragraph (subject to any applicable payroll taxes or other taxes required to be
withheld and employee benefit premiums):
 
(a)  The Company shall pay (or shall cause the employer subsidiary to pay) to
Executive Executive’s full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given plus credit for any
vacation earned but not taken and the amount, if any, of any bonus for a past
fiscal year which has been awarded to Executive but not yet paid to Executive
pursuant to any bonus plan of the Company (or the subsidiary which employs
Executive, if applicable). Such payment shall be made within five (5) days after
the Date of Termination.
 
(b)  The Company shall pay (or shall cause the employer subsidiary to pay) to
Executive, as severance pay, an amount equal to two and ninety-nine one
hundredths (2.99) times Executive’s annual base compensation, as defined herein
(the “Severance Payment”). As used herein, annual base compensation shall mean
the average aggregate annual amount paid by the Company (or any subsidiary of or
successor to the Company) to Executive for the five (5) full calendar years
preceding the date of Change of Control for salaries, bonuses and automobile
allowances (or the amount reported by Executive as taxable income for personal
use of a car provided by the Company (or the subsidiary which employs Executive,
if applicable) in lieu of an automobile allowance) together with the amounts, if
any, of insurance premiums paid by the Company (or the subsidiary which employs
Executive, if applicable) with respect to Executive and reported as taxable
income by Executive and any other amounts paid or provided by the Company (or
any successor to or subsidiary of the Company and reported as taxable income by
Executive. If Executive has not been employed by the Company (or the subsidiary
which employs Executive, if applicable) for five (5) full calendar years
preceding the date of Change of Control, the Severance Payment shall be computed
based on the average aggregate annual amount paid by the Company (or the
subsidiary which employs Executive, if applicable) to Executive for the full
term of Executive’s employment with the Company (or the subsidiary which employs
Executive, if applicable). The Severance Payment shall be paid in cash in a
single lump sum within five (5) days after the Date of Termination.
 
(c)  The Company shall cause Executive to continue to be covered, without any
cost to Executive in excess of the cost borne by Executive prior to the Change
of Control, under health, medical and dental benefits (“Benefits”) comparable to
those in effect immediately prior to the Change of Control, including, but not
limited to, medical, dental, life insurance, accidental death and dismemberment,
and long term disability benefits. Such continuation shall (i) also apply to
Executive’s dependents (including Executive’s spouse) who were covered under
such Benefits immediately prior to the Change of Control and (ii) apply for
twenty-four (24) months after the Date of Termination; provided, however, that
such coverage shall terminate if and to the extent Executive becomes eligible
for Benefits coverage from a subsequent employer; provided further, however,
that if Executive (and/or Executive’s spouse) would have been entitled to
retiree Benefits under the Company’s benefit plans (or those of the subsidiary
which employs Executive, if applicable) had Executive voluntarily retired on the
Date of Termination, then such coverage shall be continued as provided under
such plans.



7



--------------------------------------------------------------------------------

 
(d)  Provide a full service outplacement service for Executive as selected by
Executive for a period not exceeding three (3) months and at a cost not
exceeding $15,000 in the aggregate.
 
Any payment due by the Company pursuant to this paragraph 4 which is not made as
and when due shall bear interest from the date due until date of payment at the
maximum rate which Executive may charge for the loan or forbearance of money
under the then applicable usury law of the State of California.
 
5.  No Obligation to Mitigate Damages.    Executive shall not be required to
mitigate damages or the amount of any payment provided for under paragraph 4 of
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for under this Agreement be reduced by any compensation
earned by Executive as the result of employment by another employer after the
Date of Termination, or otherwise. Any indebtedness of Executive to the Company
(or to any subsidiary of or successor to the Company) as of the Date of
Termination may be offset against the Company’s payment obligations pursuant to
paragraph 4 above.
 
6.  Parachute Payment Limitation.    Notwithstanding anything to the contrary in
this Agreement, the payments and benefits otherwise provided in paragraphs 4(b),
(c) and (d) of this Agreement shall be reduced if and to the extent that such
payments and benefits, when added to any payments and benefits provided by the
Company (and the subsidiary which employs Executive, if applicable) other than
under this Agreement, would result in any such payments being nondeductible to
the Company or would subject Employee to an excise tax pursuant to the golden
parachute payment provisions of Section 280G or Section 4999 of the Internal
Revenue Code of 1986, as amended. Any reduction of payments and benefits under
this Agreement resulting from the foregoing limitations shall be applied to the
payments and benefits due to be otherwise provided to Executive latest in time.
 
7.  Other Benefits.    The provisions of this Agreement, and any payment
provided for in paragraph 4 hereof, shall not reduce any amounts otherwise
payable, or in any way diminish Executive’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement. The provisions of this paragraph 7 shall apply to any
Termination of Employment with the Company (or the subsidiary which employs
Executive if applicable), whether or not such Termination of Employment results
in payments due to Executive pursuant to paragraph 4 above.
 
8.  Not a Contract of Employment.    This Agreement shall not be deemed to
constitute a contract of employment. Further, no portion of this Agreement shall
affect (a) the right of the Company (or any subsidiary of or successor to the
Company) to discharge Executive at will or (b) the terms and conditions of any
other agreement between the Company (or the subsidiary which employs Executive,
if applicable) and Executive, except as expressly provided herein.



8



--------------------------------------------------------------------------------

 
9.  Successors to the Company.
 
(a)  The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Executive, expressly, absolutely
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Any failure of the Company
to obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle
Executive to terminate Executive’s employment for Good Reason. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this paragraph 9 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law. If at any time during the term of this Agreement Executive is employed by
any corporation a majority of the voting securities of which is then owned by
the Company, “Company” as used herein shall include such employer. In such
event, the Company agrees that it shall pay or shall cause such employer to pay
any amounts owed to Executive pursuant to paragraph 4 hereof.
 
(b)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee or, if there
be no such designee, to Executive’s estate.
 
10.  Notices.    All notices required or permitted hereunder shall be in writing
and shall be personally delivered or sent by first class mail, registered or
certified with return receipt requested to the parties at their respective
addresses set forth after their signatures to this Agreement. Any notice which
is personally served shall be effective upon delivery; any notice sent by first
class mail, registered or certified, postage prepaid, return receipt requested
and properly addressed shall be effective upon the date of delivery or refusal
indicated on the return receipt. Either party may change his, her or its address
for notices hereunder by written notice to the other given in the manner
specified in this paragraph.
 
11.  General Provisions.
 
(a)  The Company’s obligation to pay (or to cause one of its subsidiaries to
pay) Executive the amounts and to make the arrangements provided for in
paragraph 4 hereof, shall be absolute and unconditional and, except as provided
in paragraphs 5 and 6 hereof, shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company (or any subsidiary of or successor to the Company)
may have against Executive. All amounts payable by the Company (or any
subsidiary of or successor to the Company) shall be paid without notice or
demand.



9



--------------------------------------------------------------------------------

 
(b)  No provisions of this Agreement may be modified, amended, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
 
(c)  This Agreement contains each and every agreement of every kind and nature
whatsoever between the parties hereto concerning the subject matter hereof, and
all preliminary negotiations and agreements of whatsoever kind with respect to
the subject matter hereof are superseded and of no further force or effect. If
Executive is entitled to and receives the benefits provided in paragraphs 4 and
7 hereof, performance of the obligations of the Company thereunder shall
constitute full settlement of all claims which Executive might otherwise assert
against the Company on account of termination of Executive’s employment.
 
(d)  This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
 
(e)  This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument
 
(f)  The invalidity or unenforceability of any provision of this Agreement as to
any jurisdiction, fact or circumstance shall not affect the validity or
enforceability of any other provision of this Agreement or of such provision as
to any other jurisdiction, fact or circumstance, and each provision of this
Agreement shall be enforced and complied with to the maximum extent possible.
 
(g)  Executive shall not have any right to pledge, hypothecate, anticipate or
assign this Agreement or the rights hereunder, except by last will and
testament.
 
(h)  The obligation to pay amounts under this Agreement is an unfunded
obligation of the Company, and no such obligation shall create a trust or be
deemed to be secured by any pledge or encumbrance on any property of the Company
(or any subsidiary of or successor to the Company).
 
(i)  In the event of any legal action between the Company and Executive to
enforce the provisions of this Agreement, to prevent the breach or continued
breach of this Agreement, to recover damages on account of the breach or alleged
breach of this Agreement, to seek a judicial determination of the obligations
and rights of the parties hereunder or in which this Agreement is asserted as a
defense, the prevailing party shall be entitled to recover from the other party
its attorneys’ fees incurred in such amount as the court shall determine to be
reasonable, in addition to its costs and all other relief which the court
determines such prevailing party is entitled to receive. For the purposes of
this provision, the term “legal action” shall exclude an action by Executive as
the result of any termination of Executive’s employment. Except as provided in
the immediately preceding sentence, all legal expenses



10



--------------------------------------------------------------------------------

which are reasonable and necessary and which are associated with any such
termination shall be paid by the Company.
 
(j)  In the event Executive is employed by a subsidiary of the Company rather
than the Company itself, all references herein to the Company shall, as and when
required by the context of this Agreement, be deemed to refer to such subsidiary
employer. The provisions of this subparagraph shall not, however, be deemed or
construed to relieve the Company of any of the Company’s obligations or to
deprive the Company of any of its rights pursuant to this Agreement.



11



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Executive and the Company have executed and delivered this
Severance Compensation Agreement as of the day and year first above written.
 
Robert W. Monette
 
“Executive”
 
Address for Notices:
 
Southwest Water Company
225 N. Barranca Avenue-Suite 200
West Covina, CA 91791-1605
 
SOUTHWEST WATER COMPANY,
    a Delaware corporation
By:
 
      /s/ ANTON C. GARNIER

--------------------------------------------------------------------------------

   
Anton C. Garnier
Title:
 
President

--------------------------------------------------------------------------------

   
President

 
Address for Notices:
 
Southwest Water Company
225 North Barranca Avenue, Suite 200
West Covina, California 91791-1605
Attn: Corporate Secretary



12